Citation Nr: 1214371	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-06 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits based upon a service-connected related death.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to accrued benefits which may have been pending at the time of death.



REPRESENTATION

Appellant represented by:	Pamela Walz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1945 to August 1946 and from February 1951 to April 1951.  He died in early 2005.  The appellant is seeking status as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied claims of entitlement to DIC benefits based upon service-connected death, entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits which may have been pending at the time of death.

During the pendency of the appeal, in an August 2010 administrative decision, the RO determined that the appellant was not a surviving spouse of the Veteran for purposes of VA death benefits because they did not live together continuously from the date of marriage until the date of the Veteran's death.  In December 2010, the RO issued a Supplemental Statement of the Case recharacterizing the issue on appeal as set forth on the title page.

A Board hearing was scheduled at the RO in March 2011, but the appellant failed to appear.  As such, the appellant's Board hearing request was deemed withdrawn.  38 C.F.R. § 20.704(d).

In April 2011, the claim came before the Board, at which time the Board denied the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits on the merits based upon the evidence of record.  

In July 2011, the appellant's accredited representative communicated to the Board that neither the appellant nor the representative had received notice of the personal hearing that had been scheduled for March 2011.  In essence, it was contended that the failure of the Board to reschedule the appellant for a hearing constituted a denial of due process.  See 38 C.F.R. § 20.904.  

By decision dated October 2011, the Board vacated the April 2011 Board decision and remanded the claim to the RO to afford the appellant an opportunity to testify before the Board.

In February 2012, the appellant and her daughter testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Philadelphia RO.  The hearing transcript is associated with the claims folder.

As the Board grants the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits, the appellant is eligible to pursue the claims of entitlement to DIC benefits based upon service-connected death, entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits which had been properly appealed to the Board.  These claims are addressed in the REMAND portion of the decision below.


FINDING OF FACT

The appellant was married to the Veteran at the time of his death, and their separation in 1963 was due to the misconduct of the Veteran without fault of the appellant.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks recognition as the surviving spouse of the Veteran for VA death benefit purposes.  VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 C.F.R. § 3.50. 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). 

The Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007). 

One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

In this case, a certified marriage license indicates the Veteran married the appellant in February 1946.  The Veteran listed the appellant as his spouse in a May 1952 Declaration of Marital Status and on a May 1956 claim for increased disability compensation.  

In an April 1985 Income-Net Worth and Employment Statement, the Veteran indicated that he was separated or estranged from his spouse.  Since then, on every form the Veteran filed up until his death, he continued to indicate that he was separated or estranged from the appellant and listed a mailing address separate from the appellant.  The record does not disclose any statement from the Veteran regarding the circumstances of his separation from the appellant.

A certificate of birth from the Commonwealth of Pennsylvania reflects that the Veteran bore a child with a woman other than the appellant in June 1985.  The Veteran acknowledged this child by consenting to an apportionment of his VA benefits on behalf of this child.

In April 1989, the appellant filed a claim for an apportionment of the Veteran's pension benefits.  At that time, the appellant asserted that she had been married to the Veteran since February 1946, but that they separated in June 1965 due to "incompatibility."  She otherwise asserted that she lived apart from the Veteran.  See VA Form 21-686c (Declaration of Status of Dependents), Box 8 received in September 1989.  The appellant listed a separate mailing address from the Veteran on her application for benefits.  The RO denied her claim for an apportionment in September 1989 because it would cause undue hardship to the Veteran. 

In a June 1991 Improved Pension Eligibility Verification Report (EVR), the Veteran indicated that he separated from the appellant in "1963."  He made a similar assertion of fact in a July 1993 EVR.

In July 2000, the appellant filed another claim for an apportionment of the Veteran's pension benefits.  She continued to list a separate mailing address from the Veteran on her application for benefits.  In February 2001, the RO denied her claim for an apportionment because it would cause undue hardship to the Veteran. 

VA treatment records indicate the Veteran was hospitalized in February 2001.  He had been brought in by his daughter (T.D.) and "ex-wife" (the appellant) due to passing blood from his bowels.  The Veteran was described as a cocaine abuser "for many years" who lived in an apartment by himself without heat and received meals from local shelters.  He was otherwise described as living in squalor.  The Veteran had been uncooperative in seeking medical treatment.  It was noted that T.D. handled the Veteran's finances, and that T.D. and the appellant sought the assistance of Adult Protective Services to help the Veteran.  The Veteran was described as very conversive, aware and "tending to get angry when he doesn't get own way."  There was much discussion about discharge plans as neither the Veteran's daughter nor his wife would take him in.  Nonetheless, a social worker noted that "there is nothing to suggest that "[the Veteran's] family ha[d] anything other than his interest in mind."  The Veteran was eventually discharged to a personal care home. 

A March 2001 VA Social Work Note reflects that the Veteran's son presented with concern of the Veteran living arrangements in a "drug infested area."  The Veteran's son requested that the Veteran be placed in a drug rehabilitation program.  A Care Manager record that same month noted that T.D. visited the Veteran several times weekly, and coordinated with his living facility.

A January 2005 VA discharge summary indicates the Veteran was admitted to Temple Hospital with noted crack use and altered mental state.  He was treated for hypothermia.  He was transferred to VA and treated for hypotension with sepsis.  He soon passed away with a principal diagnosis of Methicillin-resistant Staphylococcus aureus (MRSA) sepsis.

A copy of the January 2005 death certificate lists the appellant as the Veteran's surviving spouse and informant.  Her mailing address was noted to be separate from the Veteran's address. 

In January 2005, the appellant filed a claim for DIC, death pension, and accrued benefits (VA Form 21-534).  On her application form, she indicated that she had lived continuously with the Veteran from the date of their marriage until his death.  See VA Form 21-534, Box 20 received January 2005.

In March and June 2010 letters, the RO requested that the appellant confirm whether she lived with the Veteran continuously until his death, and, if not, the reasons for separation.  The appellant did not respond to either of these letters. 

In February 2012, the appellant and T.D. testified before the undersigned at a Travel Board hearing held at the Philadelphia RO.  The appellant testified that the Veteran was a substance abuser who would come and go from the home as he pleased.  She described him as being verbally and physically abusive, including striking and kicking her.  On one occasion, the appellant broke a leg when he kicked her down a set of stairs.  On another occasion, the Veteran cut her with a knife.  He had threatened to kill her if she left.  She also described the Veteran as hitting his children.  After a fight which left her with black eyes, the appellant moved from Florida to Pennsylvania with her children.

The appellant next testified that the Veteran requested a reconciliation and moved in with the appellant in Pennsylvania.  However, the appellant indicated that the abuse resumed due to his drug use.  Her children were temporarily taken from the home due to the abusive environment.  The appellant described an attempt at family counseling, but the Veteran only attended one counseling session.  She recalled that the Veteran then had three children with three different women.  The Veteran also went to jail on several occasions.  Eventually, the appellant obtained an apartment in the projects and then a house through HUD.  She regained custody of their children.  The Veteran would show up at her house late at night high on drugs and demanding food.  She stated that the Veteran was ordered to pay child support but he never brought in any money.  Eventually, the appellant could not live with the Veteran anymore.

The appellant next testified to being by the Veteran's side when he became ill and received VA treatment.  She could not take the Veteran into her home due to her age of 70 and being sick with diabetes.  Her daughter T.D. obtained living arrangements for the Veteran.  The Veteran wanted use of his money for drugs and not rent.  She had never formally divorced the Veteran.

The daughter of the Veteran and the appellant, T.D., testified to her childhood environment as a "madhouse."  She recalled being subject to verbal abuse from the Veteran.  She described the Veteran as a "vicious dog" when he it came to treating the appellant wherein the Veteran would start fights.  On one occasion, she witnessed the Veteran kick the appellant down the stairs while being pregnant.  On another occasion, the Veteran hit the back of his mother's head with a hatchet.  She further recalled that the Veteran refused to let the appellant and her children leave the house.  She also described the Veteran as beating the family "unmerciful" and being "vicious and cruel."  On one occasion, the Veteran backhanded her forcing her head through a window pane.  She recalled the Veteran leaving the room laughing, and requiring assistance of her uncle to get her head out of the window pane safely.  She was aware of the Veteran's drug use.  The Veteran had lived in a home with broken windows, no furniture, no utilities and a tub full of urine.  She tried to get him medical treatment by contacting the Department of Aging and VA, but she described the Veteran as being "[t]otally possessed.  Just evil."  She acted as his power of attorney for his Social Security benefits.  She indicated that the Veteran would rather use his money to buy drugs than pay rent.  

Overall, T.D. described the appellant as repeatedly forgiving the Veteran until she could no longer tolerate his abuse.  She also described the appellant as being afraid of the Veteran.  She further indicated that the Veteran had spent time in jail for raping her sister, and on another occasion for pedophilia.

In this case, the evidence clearly establishes that the Veteran and appellant separated in the mid-1960s.  In documents filed with VA, the Veteran reported being separated from the appellant since 1963.  He did not provide any details regarding the reasons for separation.

The appellant asserts that her separation from the Veteran in 1963 was due to the misconduct of the Veteran without fault on her part.  In particular, the appellant describes physical and verbal abuse to herself and her children which required the intervention of family protective services.  She also describes the Veteran as reentering her life on multiple occasions after 1963 when he saw fit.

According to 38 C.F.R. § 3.53(b), the appellant's statements regarding the reason for separation "will be accepted in the absence of contradictory information."  The appellant's initial statement to VA regarding the reason for separation was "incompatibility" which implies mutual consent by both parties.  On her application for death benefits, the appellant also asserted that she had lived continuously with the Veteran from the date of their marriage until his death which is clearly false.  Thus, the record demonstrates significant concerns with respect to the overall credibility of the appellant. 

However, the record does reflect that the Veteran and the appellant never formally divorced.  The appellant and T.D. are seen attempting to assist the Veteran with his medical care and housing concerns from 2001 to 2005, wherein a VA counselor noted that the Veteran's "family" seemed to have his best interests in mind.  The Veteran also admitted to cocaine and crack usage, wherein he was living in "squalor" and a "drug infested" neighborhood.  A February 2001 VA clinical record noted that the Veteran's demonstrated an anger response when he didn't get his way.

The Board next observes that the testimony from the appellant and T.D. consistently describes a household of verbal and physical abuse by the Veteran due to his drug usage.  The testimony of physical abuse with court involvement was so detailed that the Board can only conclude that both the appellant and T.D. were either telling the truth or lying.  While the appellant appears to have provided inconsistent statements, the Board can find no basis of record to impeach the testimony of T.D. who, as a child of the Veteran, clearly has personal knowledge of the circumstances of the marriage between the Veteran and the appellant.

Accordingly, the Board finds that the testimony provided by the appellant and T.D., when viewed in the context of the entire evidentiary record, establishes that the appellant was married to the Veteran at the time of his death, and that their separation in 1963 was due to the misconduct of the Veteran without fault of the appellant.  The appeal concerning the appellant's eligibility to seek VA compensation and benefits, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted in full the appellant's claim to establish her status as a surviving spouse of the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 


ORDER


The claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is granted.  To this extent only, the appeal is granted.

REMAND

As a result of the Board's decision above, the appellant is deemed eligible to pursue claims of entitlement to DIC benefits based upon service-connected death, entitlement to nonservice-connected death pension benefits and entitlement to accrued benefits which may have been pending at the time of death.  The RO last addressed these claims on the merits in a January 2008 Statement of the Case.  Since that time, the RO has associated with the claims folder VA clinical records which have not been considered in the adjudication of these claims.  Additionally, the appellant's attorney has not had an opportunity to argue the merits of these claims.  As such, the Board remands this case for RO readjudication of these claims based upon review of evidence not previously considered by the RO.  See 38 C.F.R. § 20.1304(c).  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (the Board must determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claim which has not been considered by the RO). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Assist the appellant in submitting pension eligibility reports from the time period from 2005 to the present which takes into account any unreimbursed medical expenses. 

2.  Thereafter, after conducting any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


